Citation Nr: 1708711	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Baltimore, Maryland.

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted for the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, on appeal.

The Veteran contends that she developed PTSD as a result of events during her active military service, specifically in-service sexual harassment.

A longitudinal review of the record showed that the Veteran's service treatment records were negative for diagnosis of or treatment for any psychiatric disorder.  In a May 2003 pre-discharge VA examination report, the Veteran's mental status evaluation findings were listed as alert, oriented, normal behavior, appropriate affect, normal comprehension, intact memory, and no signs of tension.  In a May 2003 Report of Medical History, the Veteran marked that she had frequent trouble sleeping and had received counseling of some type. 

Service personnel records showed the Veteran was counseled in October 1998 concerning the following her failure to maintain weight standards.  In 2001, the Veteran was classified as a highly effective NCO that had been tasked to handle programs and projects above her grade, physically fit, and recently put on the rank of sergeant, as she had established herself as a leader amongst her peers.  In 2002, she was labeled an exceptionally bright sergeant.

Post-service VA treatment records detailed PTSD screenings were negative in June 2005 and March 2008.  

Private statements dated in July 2009 and February 2010 from a private licensed psychological associate (LPA) and cosigned by a private psychologist, listed an Axis I diagnosis of chronic, severe PTSD and Axis IV diagnosis of sexual harassment in military.  The Veteran described experiencing ongoing and constant sexual harassment from a superior officer from 1998 until 2002.  It was indicated that her superior officer asked personal questions, threatened to revoke her promotion after she refused his sexual advances, and expected compensation for her special treatment.  She reported that she was transferred out from under him but was still in the same building and subjected to continued harassment until his deployment.  She was noted to describe numerous PTSD symptoms, including frequent intrusive thoughts, traumatic nightmares, avoidance behaviors, detachment from others, increased irritability, problems with memory and concentration, hypervigilance, and exaggerated startle response.  The LPA opined that it was at least as likely as not that the Veteran's in-service stressors were sufficient to produce her current PTSD condition.

Additional VA treatment records reflected complaints by the Veteran of too much stress, anxiety problems or nervousness, and PTSD in 2011.  In 2013, the Veteran underwent VA individual psychotherapy, discussing her anxieties related to work (harassment in past job, lack of control in that situation).  VA examiners listed diagnoses of anxiety disorder NOS, insomnia, and PTSD.  It was noted that the Veteran had insomnia, nightmares, and increased anxiety likely due to PTSD secondary to MST (military sexual trauma).  Additional notations of PTSD were listed in 2015 with denials of depression, anxiety, and unusual stress. 

In written statements of record and during her September 2016 Board hearing, the Veteran reiterated that she was sexually harassed from 2000 until 2003 by a superior officer, MGYSGT/E9 A.  She indicated that she was subjected to daily, suggestive lewd sexual remarks about her body, threats if she did not comply to his wishes, and reminders that she was his subordinate even after she was transferred from his command.  She has clarified that she was not transferred but simply reassigned to another section in her same unit and did not file any formal complaint against the superior officer.  The Veteran indicated that her claimed psychiatric disorder symptomatology began in 2007 and that she started psychiatric counseling in 2009. 

Lay statements from a fellow serviceman, W. D., and the Veteran's father as well as spouse were associated with the record in April 2013.  W. D. reported that he was stationed with the Veteran at Camp Lejeune and that she had confided in him about experiencing sexual harassment from MGYSGT A.  He indicated that he helped the Veteran get a transfer to another section.  The Veteran's father and husband also asserted that she had discussed suffering in-service sexual harassment with them and behaved differently after leaving the military, exhibiting behaviors such as isolation, irritability, anger, insomnia, and nightmares. 

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of this claim until a VA medical examination and opinion are provided, in order to clarify whether the claimed psychiatric disorder on appeal is related to her military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for her claimed psychiatric disorders from VA Medical Center (VAMC) in Washington, DC.  As the evidence of record only includes treatment records dated up to June 2015 from that facility, all additional pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran reported receiving private psychiatric treatment at Psychological Consulting Services in Durham, North Carolina.  The Board notes that the record contains two statements from that provider but no treatment records.  Thus, any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide the Veteran a notification letter informing her of the information and evidence required to substantiate a PTSD claim based on in-service personal assault.  In particular, the AOJ must advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.

2.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, to include private treatment records dated from 2009 to 2010 from Psychological Consulting Services in Durham, North Carolina.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for her claimed acquired psychiatric disorder.

3.  Obtain updated VA treatment records pertaining to the Veteran's claimed acquired psychiatric disorder from Washington DC VAMC for the time period from June 2015 to the present and associate them with the record.

4.  The AOJ must then afford the Veteran a VA psychiatric examination by an appropriate psychiatrist to determine whether any current or previously diagnosed psychiatric disorder is related to her military service.  The electronic claims file must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that the electronic claims file has been reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed. 

In reviewing the record, the psychiatrist must identify and examine all records indicating any signs/indicators of the claimed personal assault/sexual harassment stressor alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault/sexual harassment.  Based on the evidence of record, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault/sexual harassment described by the Veteran occurred.

Following a review of the evidence of record and with consideration of the clinical evaluation findings, as well as Veteran's statements and all other lay statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific finding upon which these opinions are based. 

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the psychiatrist must specifically state whether that psychiatric disorder is related to the Veteran's period of military service, and the specific evidence upon which this opinion is based. 

The psychiatrist must specifically discuss and reconcile the findings of record contained in the VA treatment records dated from 2006 to 2015, as well as the July 2009 and February 2010 private LPA/psychologist statements. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2016).

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2013 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

